Citation Nr: 1736102	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from January 1975 to June 1975.  He subsequently served in National Guard and Reserve units, with a period of active duty in the United States Navy from October 2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In August 2016, the Board determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for acute otitis externa of the right ear, and remanded claims of entitlement to service connection for right inguinal hernia, an acquired psychiatric disorder, and bilateral hearing loss.  Thereafter, in October 2016, the Agency of Original Jurisdiction (AOJ) granted service connection for right inguinal hernia and an acquired psychiatric disorder.  Therefore, as such is a full grant of the benefit sought on appeal with regard to such claims, they are no longer before the Board.  The issue of entitlement to service connection for bilateral hearing loss now returns to the Board for further appellate review.  


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a June 2013 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in July 2013 and September 2016 in connection with his service connection claim.  The Board finds that the VA examinations are adequate to decide the issue as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  In this regard, in his April 2017 Appellant's Post-Remand Brief, the Veteran's representative argues that VA failed in its duty to assist by failing to provide an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the Veteran's claim to service connection; however, as the Veteran does not have a diagnosis of bilateral hearing loss in accordance with VA regulations, an etiological opinion is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the April 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral hearing loss, the type and onset of symptoms, and his contention that his military service caused his bilateral hearing loss.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's hearing testimony, the Board remanded the instant claim to obtain outstanding VA treatment records and afford him a contemporaneous VA examination so as to determine the nature and etiology of his claimed bilateral hearing loss.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's August 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008)(holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard the matter was remanded in order to obtain updated VA treatment records from June 2012 to present, and afford the Veteran a VA examination to determine the nature and etiology of his bilateral hearing loss.  Subsequently, VA treatment records dated through October 2016 were obtained and the Veteran was afforded a VA examination in September 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's August 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing a continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In his April 2016 Board hearing, the Veteran testified that was exposed to excessive noise during service, to include heavy equipment and weapons.  As a lay person, he is competent to describe such in-service noise exposure.  See 38 C.F.R. § 159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, as will be discussed herein, at no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim and, as such, service connection for bilateral hearing loss is not warranted.

In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of bilateral hearing loss.  After his separation in August 2009, he was afforded a VA audiological examination in connection with an unrelated claim for service connection for right ear otitis.  At such time, the Veteran denied hearing loss.  Audiometric findings reflect that his puretone thresholds in decibels were as follows: 


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Right
10
15
15
15
15
Left
10
10
15
10
15

Speech discrimination scores were 100 percent bilaterally.

In August 2012, VA treatment records reflect that the Veteran underwent audiological testing; however, such results were determined to be invalid.  He was retested in September 2012; however, the audiogram is noted to be unavailable, but it was observed that he had mild high frequency sensorineural hearing loss at 6000 Hz with borderline normal thresholds at 2000-8000 Hz in the right ear, normal hearing thresholds at 250 to 8000 Hz in the left ear, and high-level word recognition scores were excellent bilaterally.  In February 2013, the Veteran was prescribed a hearing aid for the right ear.  In this regard, it was noted that he was a very marginal hearing aid candidate, but since he had constant right ear tinnitus, such would be tried.  He received his hearing aid in March 2013.   

A July 2013 VA examination found that the Veteran's puretone thresholds in decibels were as follows:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Right
5
5
15
20
20
Left
0
5
10
10
20

Speech discrimination scores were 100 percent bilaterally.

In a September 2016 VA examination, the Veteran's puretone thresholds in decibels were as follows:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Right
5
10
10
15
15
Left
10
15
10
10
20

Speech discrimination scores were 94 percent for the right ear and 96 percent for the left ear. 

Based on the foregoing, the Board finds that, as audiological testing conducted both prior to and during the pendency of the Veteran's claim fails to reveal bilateral hearing loss as defined by VA, service connection for such disorder is not warranted.  In this regard, the foregoing evidence does not demonstrate that the Veteran's auditory thresholds are at least 40 decibels for any frequency, or at least 26 decibels for three frequencies.  Additionally, the Veteran's speech recognition scores using the Maryland CNC Test were not less than 94 percent.  Therefore, the Board finds that the foregoing evidence does not reveal bilateral hearing loss as defined by VA regulations.  

The Board has also considered the Veteran's assertions that he currently has bilateral hearing loss.  As a layperson, he is competent to report matters within his personal knowledge, such as his in-service noise exposure and/or his current difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, a diagnosis of bilateral hearing loss meeting VA's definition is not the type of condition that may be rendered by a lay person as audiological testing is needed to properly assess and diagnose a bilateral hearing loss disability for VA purposes.  Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran is competent to address the nature of his alleged bilateral hearing loss as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating hearing loss.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the Veteran's statements in regard to a diagnosis of bilateral hearing loss are afforded no probative weight.

Therefore, the Board finds that service connection for bilateral hearing loss is not warranted as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of bilateral hearing loss prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim service connection.  See Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


